DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-15 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parks (2013/0036897) in view of Kay et al. (2008/0311969).
Parks disclose a method of complying with one of a plurality of suggested note sequences in a musical video game, comprising: presenting a plurality of sequences of suggested user inputs on a display (figure 1B and paragraph 33); receiving an input signal generated based on user operation of input devices on a video game controller, the input signal in compliance with a first suggested input of at least one of the plurality of sequences of suggested user inputs, the one of the plurality of sequences of suggested user inputs being any one of the plurality of sequences of suggested user input (paragraphs 34-35 and 51; figures 15-17 wherein there are suggested user inputs for user skill levels, wherein this selection provides a user selection from a plurality of selections); determining compliance of subsequently received input signals from the 
Parks disclose the method, wherein each sequence of the plurality of sequences of suggested map audio samples complimentary to a background audio track (paragraph 41; and figures 15-17)	.
	Parks disclose the method, wherein the plurality of sequences are replaced by a further plurality of sequences if the provided background audio track is modified (paragraphs 35 and 39-41; inherently the sequences are replaced with other sequences as the song progresses).
Parks disclose the method, wherein the video game controller is a guitar shaped video game controller, and the input devices include a plurality of fret inputs, and wherein suggested user inputs include information of operation of the plurality of fret inputs and timing of the operation of the plurality of fret inputs (paragraphs 33-34).
Parks disclose the method, wherein three sequences of suggested user inputs are presented (paragraphs 46-48 and 53).
Parks discloses the method, further comprising determining that the subsequently received input signals form the video game controller complied with the one of the plurality of sequences of suggested user inputs, and wherein the replacing the one of the plurality of sequences of suggested user inputs with the new sequence of suggested user inputs is in response to determining that the subsequently received input signals form the video game controller complied with the one of the plurality of sequences of suggested user inputs (paragraphs 33 and 51-52).

However, Kay et al. disclose a method of complying with one of a plurality of suggested note sequences in a musical video game, comprising:  simultaneously presenting a plurality of sequences (102, 103, 104) of suggested inputs (figure 1B; and paragraphs 29-31). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Kay et al. with Parks, because the teachings provide ability to select from several input sequences in which to follow and provide inputs from the video controllers.  
Parks is discussed above.  Parks does not disclose a touch pad.
Official Notice is taken with respect to it being well known in the art to use touch pads as inputs.
It would have been obvious to one of ordinary skill in the art at time the invention was filed, to utilize the well known teachings in the art with Parks, because the teachings provide an optional type of input means.

Response to Arguments
Applicant’s arguments, see response, filed 1/28/2021, with respect to the rejection(s) of claim(s) 10-15 and 44 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






MTF
2/11/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837